Citation Nr: 1743713	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-21 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicidal agents or as secondary to service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for peripheral neuropathy, to include as secondary to exposure to herbicidal agents.    
  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America (VVA)


ATTORNEY FOR THE BOARD

A. N.  Nolley, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to June 1971.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2014, the Board issued a decision finding that new and material evidence had been received to reopen the previously denied hearing loss, hypertension and peripheral neuropathy.  However, the Board remanded the underlying service connection claims for further development, to include VA examinations to address the etiology of these disabilities.  

In February 2015, the Board denied the claims currently on appeal and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the Board's decision and remanded the matters for action consistent with the JMR.  

The Parties agreed that the Board did not fulfill the Veteran's FOIA request prior to issuing the decision.  The FOIA request was completed in May 2016.  

When this case was last before the Board in June 2016, it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Bilateral Hearing Loss 

The Veteran asserts that his currently diagnosed bilateral hearing loss is related to in-service noise exposure.  

The Veteran was provided a VA examination in July 2014.  The VA examiner was unable to determine the etiology of the Veteran's bilateral hearing loss without resorting to mere speculation.  The VA examiner explained that the only audiogram in the service treatment records was the 1969 entrance audiogram.  The examiner stated that the Veteran was on active duty for 22 months and was separated from service for 42 years before the 2013 VA audiogram.  Finally, the examiner noted that occupational noise exposure and aging could cause hearing loss.  

In June 2016, the Board remanded the claim to obtain a VA medical opinion that considered the Veteran's combat noise exposure.  An examination was provided in June 2016.  The June 2016 VA examiner stated that he/she was unable to render a medical opinion regarding the etiology of the Veteran's bilateral hearing loss without resorting to mere speculation.  The examiner noted the Veteran's reported combat noise exposure during service and his occupational noise exposure post-service.  The examiner also noted that the Veteran's hearing was normal when he entered service, but that a separation audiogram was not conducted.  As a result, the examiner was unable to determine whether a change in hearing occurred during service without an accurate audiogram at separation.  It was also noted that the Veteran's audiogram showing bilateral hearing loss was completed 35 years after separation from service.  The examiner further explained that aging, reported noise exposure, and unreported noise exposure could not be ruled out as a possible cause of his bilateral hearing loss.

The Board finds the July 2014 and June 2016 VA medical opinions inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, the VA examiners were unable to provide medical opinions because there was no audiogram at the time of separation from service, which would allow the examiners to determine if the hearing loss developed during service.  However, even if hearing loss is not shown in service or at service separation, medical evidence can establish service connection by a showing that hearing loss is actually due to incidents in service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The VA examiners failed to discuss whether the medical evidence in its entirety established whether the Veteran's hearing loss was at least as likely as not due to his confirmed acoustic trauma in service.  Therefore, the Board finds that a remand is warranted to provide the Veteran with another VA examination to determine the etiology of his currently diagnosed bilateral hearing loss.  

Hypertension and Peripheral Neuropathy 

In June 2016, the Board remanded the Veteran's claim to provide him with an examination to determine the etiology of his hypertension and peripheral neuropathy.  The Veteran was afforded a VA examination in July 2016.  The VA examiner noted that the Veteran's service treatment records were negative for a diagnosis of hypertension for VA purposes.  The earliest medical evidence showing a diagnosis of hypertension was in 2005.  Based on the above, the VA examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by his active duty service.  

The examiner addressed the Veteran's assertion that his hypertension and peripheral neuropathy were related to his conceded in-service exposure to herbicides.  The examiner cited the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2014 report "Veterans and Agent Orange: Update 2014," which placed hypertension in the category of limited or suggestive evidence of an association with exposure to herbicides.  It was noted that the VA had not accepted hypertension as a presumptive diagnosis following exposure to herbicides.  The VA examiner concluded that "[t]herefore per VA requirements it is less likely than not that the [V]eteran's hypertension was caused by his presumed exposure to herbicide agents...."  

With respect to peripheral neuropathy, the VA examiner noted that the report revealed inadequate or insufficient evidence to determine whether there was an association between exposure to herbicides and delayed onset peripheral neuropathy.  It was noted that the earliest symptoms of peripheral neuropathy began in 1995, with a diagnosis in 2005.  Therefore, the examiner found that the Veteran had delayed onset peripheral neuropathy and that it was less likely than not that the Veteran's peripheral neuropathy was caused by herbicides.   

Finally, the VA examiner addressed the Veteran's claim that his hypertension was secondary to his service-connected posttraumatic stress disorder (PTSD).  A review of medical literature revealed a number of medical conditions listed as secondary to hypertension, but did not include PTSD.  The VA examiner also stated that the Veteran had primary or essential hypertension, which was not caused or aggravated by PTSD.    

The VA examiner's opinion that hypertension and delayed onset peripheral neuropathy were not due to herbicide exposure appears to be based on the fact that hypertension and delayed onset peripheral neuropathy are not on the presumptive list of disease associated with exposure to herbicides.  This opinion is inadequate because when service connection on a presumptive basis is not warranted, a veteran is not precluded from establishing service connection with proof of actual direct causation.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that "to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection").  Rather, clinicians must provide specific reasons in support of opinions rendered, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the Veteran's hypertension and delayed onset peripheral neuropathy, and whether the Veteran's hypertension and delayed onset peripheral neuropathy manifested in an unusual manner.  Id.  Accordingly, new medical opinions are required.


Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then the RO or AMC should afford the Veteran a VA examination by an examiner, other than the examiner who conducted the July 2014 and July 2016 VA examinations, with sufficient expertise to address the etiology of the Veteran's bilateral hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion as to the following:
(a)  Whether it is at least as likely as not that the Veteran's bilateral hearing loss originated during his period of active service or is otherwise etiologically related to his active service, to include conceded acoustic trauma.  

(b) The examiner is instructed to consider the Veteran's lay statements concerning his in-service noise exposure from heavy equipment, explosions, and cranes, as well as his statements regarding his post-service noise exposure working as an electrician and at a bank.  

The examiner is advised that the absence of a hearing loss disability in the service treatment records does not in and of itself preclude service connection.  

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

3.  Then the RO or AMC should refer the case to the examiner who provided the July 2016 VA medical opinions, if available; if unavailable the record should be annotated to reflect the examiner's unavailability, and an addendum should be obtained from a physician with sufficient experience and expertise to opine on the etiology of the Veteran's hypertension and peripheral neuropathy.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to the following: 

(a) Whether the Veteran's hypertension is at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to include his conceded herbicide exposure.  The examiner must state upon what specific evidence this determination was based.

The examiner is directed to specifically address and discuss the findings contained in the "Veterans and Agent and Agent Orange: Update 2014." 

(b) Whether the Veteran's hypertension is at least as likely as not caused or aggravated by his service-connected PTSD, to include the medication used to treat his PTSD.  

(c) Whether it is at least as likely as not that the Veteran's peripheral neuropathy originated during his period of active service or is otherwise etiologically related to his active service, to include his conceded herbicide exposure.  The examiner must state upon what specific evidence this determination was based. 

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

4.  The RO or the AMC should also undertake any other indicated development.

5.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




